     Case 1:21-cr-00069-APM Document 14-1 Filed 02/11/21 Page 1 of 22
                                                                            1

 1                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF CALIFORNIA
 2

 3      United States of America,
                Plaintiff,
 4
        vs.                                   Sacramento, California
 5                                            No. 2:21-mj-00013
        Jorge A. Riley,                       Wed., Jan. 27, 2021
 6              Defendant.                    2:36 p.m.
        _________________________/
 7
                        TRANSCRIPT OF HEARING VIA ZOOM
 8         BEFORE THE HONORABLE CAROLYN K. DELANEY, MAGISTRATE JUDGE
                                   ---oOo---
 9

10     APPEARANCES:

11      For the Plaintiff:                   United States Attorney
                                             501 I Street, Suite 10-100
12                                           Sacramento, California 95814
                                             By: Heiko P. Coppola
13                                           Assistant U.S. Attorney

14
        For the Defendant:                   Office of the Federal
15                                           Defender
                                             801 I Street, 3rd Floor
16                                           Sacramento, California 95814
                                             By: Timothy Zindel
17                                           Assistant Federal Defender

18

19      Official Court Reporter:             Kimberly M. Bennett,
                                             CSR, RPR, RMR, CRR
20                                           501 I Street
                                             Sacramento, CA 95814
21

22

23

24
        Proceedings recorded by mechanical stenography, transcript
25      produced by computer-aided transcription



                KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC
     Case 1:21-cr-00069-APM Document 14-1 Filed 02/11/21 Page 2 of 22
                                                                              2

 1         (Court called to order, 2:36 p.m.)

 2                THE CLERK:    Calling magistrate case 21-13; United

 3     States versus Jorge A. Riley; on for detention hearing.

 4                THE COURT:    All right.    Mr. Coppola, are you here on

 5     behalf of the United States?

 6                MR. COPPOLA:     I am, Your Honor.     Good afternoon.

 7     Heiko Coppola on behalf of the United States.         And we consent

 8     to proceeding by Zoom this afternoon.

 9                THE COURT:    Thank you.

10         And Mr. Zindel, you're here on behalf of Mr. Riley?

11                MR. ZINDEL:    I am, Your Honor.      May I have just a

12     moment, Your Honor?     Sorry.   I'll be right there.

13         (Pause in proceedings.)

14         I'm sorry, Your Honor.

15                THE COURT:    Okay.   Mr. Zindel, do you and your client

16     consent to proceeding by Zoom today?

17                MR. ZINDEL:    Yes, we do, Your Honor.

18                THE COURT:    All right.    Thank you.

19         And Mr. Riley, if you can just give me a thumbs up if you

20     can see and hear us okay.

21                THE DEFENDANT: (Gesturing.)

22                THE COURT:    All right.    I see a thumbs up.

23         All right.    I've reviewed both Mr. Zindel's briefing and

24     the government's opposition to Mr. Zindel's briefing, and I've

25     had a chance to review it and do my own research.



                KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC
     Case 1:21-cr-00069-APM Document 14-1 Filed 02/11/21 Page 3 of 22
                                                                               3

 1         Mr. Zindel, I understand your argument, I just think you're

 2     wrong.   So, if you want to elaborate at all, I'm happy to hear

 3     it, but I think that not only do I have the power I have the

 4     obligation to determine detention or release even if the charge

 5     does not fall into one of the categories in (f)(1), as this one

 6     does not.

 7                 MR. ZINDEL:    Well, Your Honor, I think, as I said in

 8     my motion, it has to either fall under (f)(1) or (f)(2).         When

 9     the government made its motion the other day, it did not give

10     any reason falling under (f)(1) or (f)(2).         It now says that

11     the basis for which it seeks detention is serious risk of

12     flight or serious risk of obstruction under (f)(1) and (f)(2).

13         And, yes, I believe the Court does have the authority under

14     (f)(1) and (f)(2) to hold a hearing in a case where there is

15     evidence of a serious risk of personal fleeing or a serious

16     risk the person will obstruct or attempt to obstruct justice.

17     I just didn't -- I don't see that evidence in this case.         And I

18     had made that point on -- at the hearing on Monday, and the

19     government has now addressed it.       But I continue to believe

20     that they have not made out a case for serious risk of flight

21     or a serious risk of obstruction.       And those are the -- that's

22     the basis upon which they're moving.

23                 THE COURT:    All right.   So it's clear, then, that

24     under (f)(2) I have the authority on either my motion or the

25     government's motion.      And now that we've unscrambled this a



                KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC
     Case 1:21-cr-00069-APM Document 14-1 Filed 02/11/21 Page 4 of 22
                                                                               4

 1     little bit, it's clear that both the government is moving for

 2     that and I am relying on that.

 3         When we talked on Monday, your position was that Mr. Riley

 4     was not accused of any violent acts.        Having reread the

 5     probable cause statement filed by the FBI agent in this matter,

 6     I don't agree with your characterization of what violence

 7     includes.    And his statements, which included that he was

 8     involved in storming the Capitol, there is one statement he

 9     posted online about -- I don't want to get the words wrong, but

10     something to the effect of, they will die.         And I want to make

11     sure that I get the words correct, so if you can just stand by

12     a minute while I pull up the affidavit so I'm not misspeaking.

13         So, what he is alleged to have said, according to the

14     criminal complaint, included, on January 8th, so after the

15     event, he was making some comments about that he couldn't say

16     or wouldn't say that he did nothing during this situation.         And

17     he posted his address in Sacramento, California.          And according

18     to the affidavit, shortly thereafter, Riley posted, quote, you

19     will all die.    So, the picture that's being drawn for me is a

20     man who was willing to leave the area, travel an extensive

21     distance to be caught up in this situation, and I don't agree

22     with your characterization that he simply was at a peaceful

23     protest making his views known.       That's not what his post

24     showed.

25         So, it is true, as far as I can tell from the affidavit,



                 KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC
     Case 1:21-cr-00069-APM Document 14-1 Filed 02/11/21 Page 5 of 22
                                                                           5

 1     that there is no evidence that he physically assaulted anyone

 2     personally, but he does take credit for the damage of property

 3     and the shoving match with the Capitol police officers, or

 4     whoever was there by that point, by using the term "we" in his

 5     postings.   So while I don't see him saying, I did this, what he

 6     said was, we did this, which to me implies that he was a

 7     knowing and willful participant in the actions that happened

 8     that day.   And all of that says to me that he is a risk both of

 9     flight, in that he was willing to go a long distance to be

10     involved in this, and now that he's facing serious

11     consequences, I'm concerned that he would not appear if I

12     released him, and that he is a man of impulse and poor

13     judgment, as Mr. Coppola and the government argued on Monday.

14         So my intention is to detain him, but I don't want to

15     preclude you from giving any last thoughts, just in case you

16     can change my mind.     But I'm -- having pondered it for two

17     days, reviewed the briefing, re- and re-reviewed the affidavit,

18     it seems to me detention is appropriate for Mr. Riley.

19                 MR. ZINDEL:   Well, Your Honor, my computer is frozen

20     up, so I'm going to have to do this based on my memory, but let

21     me speak to you directly.

22         For you to be able to order him detained, first you have to

23     find that there -- that he presents a serious risk of flight.

24     And what that means is that there is a serious risk that he

25     will flee the jurisdiction of the court, that he will not show



                KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC
     Case 1:21-cr-00069-APM Document 14-1 Filed 02/11/21 Page 6 of 22
                                                                              6

 1     up for court.

 2           That evidence before -- this is what the government says

 3     about this serious risk of flight:        First, they say the crimes

 4     did not occur here.      Well, that's true of every Rule 5 that

 5     we've ever had in this court.       And, yes, it does appear from

 6     the evidence before the Court that he flew across the country,

 7     but he flew across the country with thousands of other

 8     Americans who wanted to -- who were upset by the results of the

 9     election and were called to a rally by the President of the

10     United States.    This was a thing that happened.        It was a

11     unique event in our history.       The person who -- for whom it was

12     done, the person who egged it on and encouraged it, is no

13     longer in power and does not have a voice, so that is not

14     likely to recur.     But even so, flying across the country to go

15     to a rally does not indicate that going forward Mr. Riley, now

16     that he's before the Court, will not show up for court and will

17     not take care of the business that he's required to take care

18     of.

19           The other --

20                 THE COURT:    Mr. Zindel, if I can just interrupt you

21     for a moment on that point.       If you could address yourself to

22     the prior failures to appear that are referenced --

23                 MR. ZINDEL:    I would.

24                 THE COURT:    Okay.

25                 MR. ZINDEL:    This is why I'm at a bit of a handicap



                KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC
     Case 1:21-cr-00069-APM Document 14-1 Filed 02/11/21 Page 7 of 22
                                                                            7

 1     because my computer froze.      And, Your Honor, I know they are

 2     labeled as FTAs in the pretrial services report, but that's not

 3     what they are.    And even if they were FTAs, failing to appear

 4     in a state court matter is not fleeing the jurisdiction, it's

 5     not risk of flight.

 6         Risk of flight means you've got -- you've got another ID

 7     there, you've got money, you've got some way to get out of the

 8     country, you've got offshore accounts, you're going to run from

 9     the court.

10         Looking at the report, I went through, very carefully,

11     the -- each of the -- the prior court cases that Mr. Riley had.

12     The last FTA is one that's alleged to have occurred in

13     February 2017 in connection with a charge for which he was

14     diverted.    And the record in that case showed that he made ten

15     court appearances between June 1, 2016 and January 18, 2017.

16     There was just one status conference after another.          On

17     February 15, 2017, which is the date of the FTA, it says --

18     that's listed as an FTA, but he was there on March 24th, the

19     warrant was recalled.

20         It often happens in state court, because of the press of

21     business, the business -- we have a busy day here today, in

22     state court it's like that every day.        He may have missed a

23     proceeding, but he was there the next month.         And that case

24     went on and he successfully completed diversion and it was

25     dismissed.    So that is -- that is the most recent FTA that's



                KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC
     Case 1:21-cr-00069-APM Document 14-1 Filed 02/11/21 Page 8 of 22
                                                                                  8

 1     listed on this report.

 2         The others you would have to go back 12 years to when he

 3     was charged in 2007 with drunk driving.        There is an allegation

 4     that he failed to appear on April 30, 2007.         This would have

 5     been his first appearance, and there is no evidence on the

 6     docket that he ever had notice that he -- of that appearance or

 7     that he was given a court date.       And then he went through and

 8     made several appearances and resolved that case.

 9         Now, there are FTAs listed for April 21, 2008, and May 5,

10     2008, and they are listed on the docket as failures to appear.

11     But the first one, there is no probation revocation.             The first

12     one -- these are both post-sentencing hearings, and the first

13     one is a notification to the court that he had not -- they did

14     not receive confirmation that he had enrolled in alternative

15     sentencing.    And the second was that he had been dropped from

16     the first offender program.      He then went to court, his

17     probation was reinstated, and eventually he -- he completed it.

18         So he does not have any record of deliberately failing to

19     appear in court.     In his most recent case he's had, I believe,

20     nine court appearances without fail.        He had over a dozen in

21     the preceding case.

22         So the risk of flight means, basically, running.             To run,

23     you've got to have money, you've got to have some resources.

24     And Mr. Riley lives on $750 a month in veterans benefits as a

25     result of his eight years of service in the United States Army.



                KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC
     Case 1:21-cr-00069-APM Document 14-1 Filed 02/11/21 Page 9 of 22
                                                                                   9

 1     He has no ability to run.      I asked him, out of curiosity, how

 2     he was able to get to Washington, D.C., because the evidence

 3     certainly indicates that he went there, and he said, Donald

 4     Trump sent me $600.     So he cashed his stimulus check to get

 5     there and back.    He does not have the money to run.        He does

 6     have not those resources.      He doesn't have a vehicle, so he

 7     wouldn't be able to run.      He has lifelong ties to Sacramento,

 8     which is usually what we use as sufficient evidence that a

 9     person is going to appear.

10         This -- this trip to Washington was the only trip

11     out-of-state that he's made since he was discharged from the

12     United States Army in 2003.      His house is here.      He was

13     homeless for several years, but he has this house that he's had

14     for two, two and a half years now, that he occupies.             The rent

15     is very low.    His family is here.     His friends are here.       Some

16     of them are listening on this call at the moment.          He is

17     enrolled in school here and has attended school here for, I

18     think, 20 years.

19         He was arrested at his house.       And I'll tell you what, this

20     was very significant, I asked Mr. Riley, did you know the FBI

21     was going to be coming to get you?        And he said, yes, and he

22     said, I cleaned my house because I didn't want them to think I

23     was a slob, and I went to the extent of putting the toilet seat

24     down because if a female agent came, I didn't want her to think

25     that I was the kind of person who would always leave the toilet



                KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC
     Case 1:21-cr-00069-APM Document 14-1 Filed 02/11/21 Page 10 of 22
                                                                                 10

 1     seat up.

 2          And I confirmed that with his friend Bill Cardoza, that

 3     they had spoken the weekend before, that Bill told me,

 4     independently of Mr. Riley, yeah, Jorge had cleaned his house

 5     because he didn't want the FBI to think he was a slob.            So he

 6     knew that they were going to be coming and he didn't run.

 7          He's not a flight risk, Your Honor.        They would have -- the

 8     government -- that's the government's burden, is to prove that

 9     he is -- that he poses a risk of flight.         He posted his

10     address, that's in the complaint, and he said, I'm right here.

11     That's in the complaint.      It was widely publicized throughout

12     the country that the government was looking for people who had

13     gone to the Capitol --

14                 THE COURT:    Mr. Zindel, I mean, I -- your points are

15     all well made, and you obviously feel strongly about this, I

16     appreciate your passion for his release, but while he did post

17     his address, he also said, basically, we will all die.            Now,

18     what am I to take from that?

19                 MR. ZINDEL:    Well, Your Honor, I don't have the full

20     context of that.     My understanding from him is that that was a

21     response that he made -- because of his postings on Facebook,

22     his account is open, I was able to look at them, he got a lot

23     of threats from people that he believed to be Antifa, and some

24     of them were very vicious, and some of them were very awful.              I

25     believe that it comes from one of those.         It does not have --



                KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC
     Case 1:21-cr-00069-APM Document 14-1 Filed 02/11/21 Page 11 of 22
                                                                           11

 1     is not a threat by Mr. Riley.       He is not charged with making

 2     threatening communications.       That's certainly a federal offense

 3     that the government could have filed against him, it -- when it

 4     brought this case.     So that's really just imaginative, and that

 5     comment is taken out of context.

 6          I should also add that I don't have his phone, he doesn't

 7     have access to his telephone, but there are text messages on

 8     his telephone that talk about the prospect of him getting

 9     arrested.

10          So what I'm saying, Your Honor, is that the -- that for you

11     to be able to order him detained under (f)(2), you would have

12     to find that he presents a serious risk of flight, and the

13     evidence is really overwhelming --

14                  THE COURT:    I actually disagree with you on that,

15     Mr. Zindel.    What triggers the detention hearing are -- are the

16     prongs under (f)(2), but the finding I have to make is that he

17     is a risk of nonappearance and/or a risk to the safety of the

18     community.    So, you can't conflate those two things.

19                  MR. ZINDEL:   I don't think I am.     I don't think I am.

20                  THE COURT:    All right.

21                  MR. ZINDEL:   The -- I think that once you've found --

22     for you to be able to hold a detention hearing, you have to

23     find under (2) -- (f)(2) either a serious risk that Mr. Riley

24     will flee or a serious risk that he will obstruct justice.         And

25     then once you've made those findings you can move on to



                KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC
     Case 1:21-cr-00069-APM Document 14-1 Filed 02/11/21 Page 12 of 22
                                                                             12

 1     conditions.    And there, under (g), if there is -- you would

 2     consider the nature and seriousness of the danger that he poses

 3     if you make -- first make that finding.

 4          I'm addressing the -- the factual matter of serious risk of

 5     flight.    And, again, the only evidence that the government

 6     proffers regarding risk of flight is that he -- the crimes did

 7     not occur here -- I think I'm quoting from their brief -- that

 8     he has the resources to travel, which is not true, and he has

 9     the will to travel, which is also not true, and for all of the

10     reasons that I've listed.       He doesn't even have a passport.

11     And I believe I read that after this happened, many of the

12     people who were known to have been at the Capitol were placed

13     on a No Fly List.     So, I don't know how Mr. Riley would be able

14     to leave the jurisdiction with half a motorcycle and no money.

15                 THE COURT:    All right.    I understand your

16     arguments --

17                 MR. ZINDEL:    All right.

18                 THE COURT:    -- and I've certainly thought about all

19     of them.

20          Mr. Coppola, I'll give you the last word.

21                 MR. COPPOLA:    Your Honor, unless the Court has any

22     specific questions of me, I don't have too much to add.           I

23     think the Court's -- the Court's already ruled in terms of

24     finding under (f)(2).      And then the -- the affidavit itself,

25     Your Honor, as well as the pretrial services report lay out



                 KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC
     Case 1:21-cr-00069-APM Document 14-1 Filed 02/11/21 Page 13 of 22
                                                                             13

 1     adequate basis under (g) -- under 3142(g) for the Court to make

 2     the required findings for continued detention.

 3          So, on that, Your Honor, I'll submit it, unless the Court

 4     has -- has any specific questions.

 5                 THE COURT:    All right.    Thank you, Mr. Coppola.   I

 6     don't.

 7          Yes, Mr. Zindel?     I can see you shaking your head.

 8                 MR. ZINDEL:    Yes, I did not -- the government also

 9     made the suggestion that (f) -- (f)(2)(B) would also be

10     grounds, which is evidence of a serious risk of obstructing

11     justice.    But here, again, the government does not have any

12     evidence sufficient to show that Mr. Riley presents a serious

13     risk of obstructing justice.       Their only argument in that

14     regard is that he is charged with obstructing official

15     proceedings.    That is not what (f)(2)(B) addresses. (f)(2)(B)

16     --

17                 THE COURT:    Yeah, but that's not factual

18     underpinnings of what he did.       The factual underpinnings are

19     what we've already described, which is, yes, he disrupted an

20     official proceeding, allegedly, but the way he did it was by

21     going with thousands of people and tussling with the Capitol

22     Police, breaking windows, and posting about it.

23          So why isn't that a -- show me a risk of obstruction of

24     justice?    If you're not willing to listen to the police

25     officers who are telling you to leave, and not to break



                KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC
     Case 1:21-cr-00069-APM Document 14-1 Filed 02/11/21 Page 14 of 22
                                                                                14

 1     windows, then why should I think he's going to obey any of the

 2     conditions that I've set or I will set -- would set?

 3                 MR. ZINDEL:    Well, Your Honor, that was -- I have two

 4     things to say.

 5          First -- and I don't want to miss this, I want to address

 6     your point more directly second.        But first, if you look at

 7     subdivision (f), which is the authority to detain, (f)(1) looks

 8     backwards; that's the one that looks at what did you do, did

 9     you do one of these five categories of crimes that would

10     justify you being detained.       (f)(2) looks forward; what are you

11     going to do if I release you.       Are you going to present a

12     serious risk of flight or a serious risk of obstruction of

13     justice.    And it's not a risk, it's a serious risk.         So, that

14     is the government's burden.       That's looking forward, not what

15     did you do because you -- did you -- you flew to Washington for

16     this protest, does that make Mr. Riley a serious risk going

17     forward of obstructing justice.

18          Now, I have a few points to make about that, but I also

19     think it's very important to bear in mind, you know, most of

20     the -- the people who have been charged in these cases across

21     the country, not all of them, but many of them, including

22     people whose conduct was far more serious than Mr. Riley, are

23     being ordered released because this was -- although it was a

24     mass protest, it was -- it was a unique and unusual event that

25     is not at all likely to recur.       And --



                KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC
     Case 1:21-cr-00069-APM Document 14-1 Filed 02/11/21 Page 15 of 22
                                                                             15

 1                  THE COURT:    Except, Mr. Zindel, when we're in the

 2     corollary situation, when you have a defendant who, you know,

 3     has other defendants that have been detained, you say, oh, but

 4     my guy is different.       Now that they're being released, you

 5     know, you -- you're trying to compare all of them.           And I have

 6     no idea what the other circumstances of the other defendants

 7     are, nor do I care.

 8            (Inaudible/audio interruption) a particularized showing in

 9     this case.    And how I can predict the future is only by looking

10     at the past.    How I can predict whether he's a serious risk of

11     flight or likely to obstruct justice, and likely, for that

12     matter, to obey the rules of the Court, is by looking at what

13     he's done.    And what he did in this case, for whatever reason

14     that you want to argue about, it concerns me greatly.

15            My intention is to detain him.     And you will have, or he

16     will have, the right to argue again when he gets to Washington,

17     D.C.    But that's -- that's where we're at.

18                  MR. ZINDEL:    I have not finished making my record,

19     Your Honor, and I'd like to finish.

20                  THE COURT:    Go ahead.   I will allow you to make your

21     record.

22                  MR. ZINDEL:    I guess -- so, I'm going to address this

23     idea that -- this argument that the government made that

24     Mr. Riley presents a serious risk going forward of obstructing

25     justice because he flew to Washington to participate in a mass



                 KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC
     Case 1:21-cr-00069-APM Document 14-1 Filed 02/11/21 Page 16 of 22
                                                                                16

 1     protest along with thousands of other Americans.          There were

 2     thousands of others there, many of them believed that they were

 3     called there by the President of the United States to do this.

 4            Now, the evidence against Mr. Riley is evidence of his own

 5     social media postings, Facebook postings, a recorded interview

 6     of him that's linked in the complaint, and selfies.           So there

 7     is nothing that he has the ability to obstruct.          When I -- when

 8     I read that provision to him, it says there has to be -- the

 9     Court has to find a serious risk that a person will obstruct,

10     or attempt to obstruct, justice, or threaten, injure,

11     intimidate, or attempt to threaten, injure, or intimidate, a

12     prospective witnesses or a juror.        A fair reading of the

13     complaint, the only witness against Mr. Riley is Mr. Riley.

14     And when I mentioned that to him, he said to me -- and I think

15     he was right, he said, I promise not to intimidate myself.

16            I think the Court here -- I don't know what it is that is

17     motivating the Court here, but I think if you step back and

18     ask --

19                  THE COURT:   Mr. Zindel, what is motivating the Court

20     is following the rule of law.       And when I look at the complaint

21     and match it up with the rule of law, I come to a very

22     different conclusion than you do.        And that's the nature of the

23     job.    Based on what I am seeing, I do not find that Mr. Riley

24     is a good risk for release, and that I am not going to release

25     him.



                 KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC
     Case 1:21-cr-00069-APM Document 14-1 Filed 02/11/21 Page 17 of 22
                                                                             17

 1          So I think I've given you ample time to make your case.

 2     You certainly made it in your papers.         And I understand your

 3     argument as it relates to the facts, but --

 4                 MR. ZINDEL:    Your Honor --

 5                 THE COURT:    Yes.

 6                 MR. ZINDEL:    I am going to ask the Court to make

 7     specific factual findings in order to show -- in order -- about

 8     what evidence you believe proves that Mr. Riley presents a

 9     serious risk of flight going forward, and a serious risk of

10     obstruction going forward.

11                 THE COURT:    I've explained to you twice now,

12     Mr. Zindel, I do not believe that those are the findings I need

13     to make to detain him.      Those are the -- the move -- the points

14     that the government moves for or the Court finds to have a

15     detention hearing.     We have had that detention hearing.

16          Once there is a detention hearing, then I look to the

17     factors laid out in the statute about what I think Mr. Riley

18     has done or will do when I decide whether or not to detain him.

19          And if I could ask my courtroom deputy, please, to mail

20     me -- e-mail me the form that I will fill out, I will tell you

21     which boxes I intend to check as I fill it out.

22                 MR. ZINDEL:    Are you making a finding that Mr. Riley

23     presents a serious risk of flight?

24                 THE COURT:    If you can just wait until I get the

25     sheet so I can tell you exactly what the findings are that I'm



                KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC
     Case 1:21-cr-00069-APM Document 14-1 Filed 02/11/21 Page 18 of 22
                                                                          18

 1     going to make.

 2                  THE CLERK:   You want the detention order, ma'am,

 3     correct?

 4                  THE COURT:   Yes.

 5                  THE CLERK:   I just sent it.

 6          (Pause in proceedings.)

 7                  THE COURT:   All right.    Mr. Zindel, here are the

 8     boxes available to me based on the statute:

 9          1. Eligibility for detention.       Upon the motion of the

10     government pursuant to, cutting to the chase, 3142(f)(1), or

11     motion of the government or the Court's own motion pursuant to

12     31(f)(2), the Court held a detention hearing and found that

13     detention is warranted.      This order sets forward the Court's

14     findings of fact and conclusions of law, as required by 18 USC

15     3142(i)...

16          By clear and convincing evidence that no condition or

17     combination of conditions of release will reasonably assure the

18     safety of any other person and the community.

19          By a preponderance of the evidence that no condition or

20     combinations of conditions of release will reasonably assure

21     the defendant's appearance as required.

22          The reasons for detention include the following:

23          1. Weight of the evidence against the defendant is strong.

24          2. Subject to lengthy period of incarceration if convicted.

25          3. Criminal -- prior criminal history.



                KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC
     Case 1:21-cr-00069-APM Document 14-1 Filed 02/11/21 Page 19 of 22
                                                                            19

 1          4. Participation in criminal activity while on probation,

 2     parole, or supervision.

 3          5. History of violence or the use of weapons.

 4          6. History of alcohol or substance abuse.

 5          I do not see that.

 6          7. Lack of stable employment.

 7          I believe he's lost his job; is that right, Mr. Zindel?

 8                  MR. ZINDEL:   No.     He's a disabled veteran, Your

 9     Honor.   He doesn't have a job.

10                  THE COURT:    Okay.   I will not check that box.

11          He has a stable residence.

12          He has people that are willing to step up as financially

13     responsible sureties.

14          He has significant ties to this district.

15          I'm unaware of any ties outside the United States.

16          He has legal status.

17          He is not subject to deportation after serving a period of

18     incarceration.

19          He does have prior failures to appear in this court -- in

20     court as ordered.

21          Prior attempt to evade law enforcement.         I -- you know, I'm

22     not quite sure about that one.        There certainly could be an

23     argument made that his behavior at the Capitol was a prior

24     attempt to evade law enforcement in the pushing match that was

25     described.



                KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC
     Case 1:21-cr-00069-APM Document 14-1 Filed 02/11/21 Page 20 of 22
                                                                                20

 1          I don't have any use of aliases or false documents.

 2          I don't have any background information that is unknown or

 3     unverified.

 4          But, I do have prior violations of probation or parole.

 5          So I will be checking:      The weight of the evidence is

 6     strong; subject to a lengthy period of incarceration; his prior

 7     criminal history; his participation in criminal activity while

 8     on probation, parole, or supervision; his history of violence;

 9     his prior failure to appear at courts; his background -- excuse

10     me, prior violations of probation, parole, or supervised

11     release.

12          I'm also going to add the conduct alleged in the affidavit

13     relating to the comment that we will all die, and that he used

14     the terms, we broke the windows, and, we were engaged in the

15     pushing match with the Capitol Police.         I will quote that

16     directly from the affidavit.

17          So, that's my ruling.      Mr. Riley will be detained on those

18     bases, remanded to custody, and ordered transported forthwith

19     to the District of Washington, D.C., whatever that is.

20          Yes, Mr. Coppola.

21                 MR. COPPOLA:    One thing, Your Honor.      He does have --

22     we did not set a preliminary appearance -- or preliminary

23     examination for Mr. Riley.       He has the right to one not only in

24     this district but also in the District of Columbia.           And that

25     would have been -- I believe, 14 days from next Wednesday --



                KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC
     Case 1:21-cr-00069-APM Document 14-1 Filed 02/11/21 Page 21 of 22
                                                                          21

 1     from last Wednesday when he appeared would be next Thursday.

 2     There we go.

 3                  THE COURT:    What are you asking me to do,

 4     Mr. Coppola?

 5                  MR. COPPOLA:   I'm just --

 6                  THE COURT:    I ordered him transported forthwith.

 7                  MR. COPPOLA:   Yes.   Yes.   But he does -- I don't know

 8     that he will necessarily make it to Washington, D.C. within --

 9     within the timeframe for his -- his initial, so I'm simply

10     asking the Court to set a preliminary examination in this

11     district for next Thursday.

12                  THE COURT:    No.   I'm ordering him transported

13     forthwith.    If they want to have a preliminary hearing in the

14     District of D.C. and he's still here, they can do it by video

15     means.

16                  MR. COPPOLA:   Very well, Your Honor.

17                  THE COURT:    Anything further, Mr. --

18                  MR. ZINDEL:    Your Honor, I should note for the record

19     that Mr. -- it continues to be my position that Mr. Riley does

20     not have a history of failures to appear, certainly not one

21     that would indicate -- he has a long record of appearing in

22     court.   He has no history of committing crimes while under

23     supervision.    And I'm looking at the same record that you're

24     looking at.    So I object to those findings.

25          Regarding the weight of the evidence, the Ninth Circuit has



                KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC
     Case 1:21-cr-00069-APM Document 14-1 Filed 02/11/21 Page 22 of 22
                                                                             22

 1     clearly said that that's the least important factor, and that's

 2     only to be -- that's only to be considered in determining

 3     what -- what conditions should be set, so I don't believe that

 4     there is any factual support for the Court's record.              I

 5     understand that the Court has ruled.        I object to the finding.

 6     I don't believe it's supported by the evidence.

 7                 THE COURT:    You've made your record, do with it what

 8     you will.    That concludes the hearing today.

 9                 MR. COPPOLA:    Thank you, Your Honor.

10                      (Proceedings adjourned, 3:08 p.m.)

11                                    ---oOo---

12     I certify that the foregoing is a correct transcript from the

13     record of proceedings in the above-entitled matter.

14

15                                 /s/ Kimberly M. Bennett
                                   KIMBERLY M. BENNETT
16                                 CSR No. 8953, RPR, CRR, RMR

17

18

19

20

21

22

23

24

25



                KIMBERLY BENNETT, OFFICIAL COURT REPORTER, USDC
